         Case 1:19-cv-00308-TCW Document 95 Filed 05/03/19 Page 1 of 2



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                                BID PROTEST
___________________________________
                                    )
FMS INVESTMENT CORP., et al.,       )
                                    )
            Plaintiffs,             )
                                    )   No. 19-308C
     v.                             )   (Consolidated)
                                    )
UNITED STATES,                      )   (Judge Thomas C. Wheeler)
                                    )
            Defendant.              )
                                    )
___________________________________ )

                         DEFENDANT’S NOTICE OF FILING
                   PUBLIC VERSION OF ADMINISTRATIVE RECORD

       Pursuant to paragraph 21 of Appendix C of the Rules of the United States Court of

Federal Claims, and the Court’s May 1, 2019 orders (ECF Nos. 93 and 94), defendant, the

United States, provides this notice that it is filing the public version of the administrative record

filed on March 14 and 15, 2019 (ECF Nos. 25-41) in this matter. Defendant is filing and serving

on plaintiffs the public version of the administrative record by submitting the record on CD-

ROM.
       Case 1:19-cv-00308-TCW Document 95 Filed 05/03/19 Page 2 of 2



                                                  Respectfully submitted,

                                                  JOSEPH H. HUNT
                                                  Assistant Attorney General


                                                  ROBERT E. KIRSCHMAN, JR.
                                                  Director
OF COUNSEL:

TRACEY SASSER                                     s/ Patricia M. McCarthy
Assistant General Counsel                         PATRICIA M. McCARTHY
United States Department of Education             Assistant Director
Division of Business and Administrative Law

                                                  s/ Alexis J. Echols
JANA MOSES                                        ALEXIS J. ECHOLS
DAVID R. PEHLKE                                   Trial Attorney
Trial Attorneys                                   United States Department of Justice
United States Department of Justice               Civil Division
Civil Division                                    Commercial Litigation Branch
Commercial Litigation Branch                      P.O. Box 480
                                                  Ben Franklin Station
                                                  Washington, DC 20044
                                                  Telephone: (202) 616-0463
                                                  Facsimile: (202) 307-2503
                                                  E-mail: alexis.j.echols@usdoj.gov

May 3, 2019                                       Attorneys for Defendant




                                              2
